Citation Nr: 1808253	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for gouty arthritis of the right foot, right hip, right knee, and left foot.

2. Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from December 1981 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the 10 percent disability rating for gout of the Veteran's right foot, and granted service connection for gout of the left foot, with a 10 percent disability rating, effective February 5, 2010.  

In a March 2012 rating decision, the RO granted service connection for gout of the right knee, with a 10 percent disability rating, effective February 5, 2010.  In a March 2014 rating decision, the RO granted service connection for gout of the right hip, bringing the disability rating for gouty arthritis of the right foot, right hip, right knee and left foot to 60 percent, effective February 5, 2010.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains on appeal.

This case was initially before the Board in May 2015, at which time the Board took jurisdiction over the claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequently, the Board remanded the above issues for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's gouty arthritis has not resulted in total incapacitation.
2. The Veteran is service-connected for gouty arthritis right foot, right hip, right knee, and left foot, rated 60 percent disabling; hypertension, rated 10 percent disabling; arthritis, right hand, rated 10 percent disabling; residuals of cerebrovascular accident, rated 10 percent disabling; pes planus, rated 10 percent disabling; and bilateral hearing loss and erectile dysfunction both rated as noncompensable.  His combined schedular rating is 80 percent.

3. The Veteran completed 4 years of college.  He has occupational experience as an administrator; he last worked in 2007 when he retired. 

4. The Veteran's service-connected disabilities, alone, have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 60 percent for gouty arthritis of the right foot, right hip, right knee, and left foot, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Code 5017-5002 (2017).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating

The Veteran contends that his service-connected gouty arthritis of the right foot, right hip, right knee, and left foot disability is more disabling than reflected by the current assigned rating.  Specifically, he reports constant pain in his right foot that requires the use of crutches to walk.  The Veteran's spouse and son have reported the same.  See April 2010 and November 2015 VA Form 21-4138.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran filed the claim for an increased evaluation on February 9, 2010; the Board has therefore considered whether an increase is warranted to include up to one year prior to the date of the claim.

The Veteran is in receipt of a 60 percent disability rating for his gouty arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 (2017).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  Diagnostic Code 5017 refers to gout.  Diagnostic Code 5002 provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5002, for active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A total schedular rating of 100 percent is warranted for arthritis with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a , Diagnostic Code 5002.

Gouty arthritis may also be rated based on its chronic residuals.  Diagnostic Code 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria.  38 C.F.R. § 4.71a , Diagnostic Code 5002.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the code provides that the rating for active-process gouty arthritis cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.   

In December 2009, the Veteran received private treatment for right knee pain with tenderness radiating from his right hip.  A gout attack with right foot pain was noted. 

The Veteran's pain symptoms were treated with VA physical therapy.  In January 2010, he reported having flare-ups associated with gout every 6 months.  In February 2010, he complained of a gout flare-up impacting his feet, knees, and right hip.  During flare-ups, he rated his pain a 9 on a 10 point scale.  Progress notes stated that he had normal range of motion and strength in all extremities with the exception of reduced strength in the right lower extremity.  He was prescribed crutches to assist with pain in the right lower extremity when walking.

March 2010 private treatment records document complaints of bilateral foot pain, associated with gout attack, for duration of 9 days, accompanied with numbness in the right leg.  May 2010 bilateral foot x-rays showed degenerative changes.

The Veteran was afforded a VA feet examination in April 2010.  He reported pain and flare-ups 2 days per month that impacted his ability to walk.  He rated his pain a 10 on a 10 point scale during flare-ups.  On physical examination, pain on manipulation and tenderness of the right Achilles tendon was found, but no painful or restriction of motion.  There was abnormal weight bearing with an antalgic gait, but no weakness or instability.  As for functional impairment, the Veteran reported that he was unable to maintain gainful employment.  No medical opinion was provided.

May 2010 private treatment records contain an evaluation for right foot pain.  The Veteran reported a history of gout and denied having any recent episodes.  An orthopedic exam showed full muscle strength in the lower extremity with no pain on palpation.  There was evidence of pain with range of motion of the right foot.

The Veteran was afforded a VA feet examination in May 2010.  He reported bilateral foot pain with severe pain in the Achilles of his right foot.  He reported flare-ups once a month lasting 3 to 4 days that caused difficulty with extended walking.  On physical examination, he stated that he had tenderness to palpation, but the exam otherwise showed no tenderness to palpation.  There was no abnormal weight bearing, weakness, or instability.   As for functional impairment, it was noted that he was not currently employed.  He stated that his feet impacted activities of daily living, such as walking.

August 2010 private treatment records document a gout flare-up causing pain in the right foot and right hip.

The Veteran was afforded another VA feet examination in October 2010.  He complained of bilateral foot pain associated with gout.  He reported gout attacks occurring every 2 months.  Symptoms of pain, swelling, stiffness, redness, fatigability and lack of endurance were noted.  On physical examination of the left foot, there was tenderness and abnormal weight bearing, but no painful motion, swelling, instability, or weakness.  As for the right foot, there was evidence of painful motion, swelling, tenderness, and abnormal weight bearing, but no instability or weakness.  It was noted that the Veteran retired in 2008 and was not currently employed.

December 2010 private treatment records indicate that the Veteran was doing well and able to walk.

The Veteran was afforded a VA joint examination in January 2011.  He contended that gout arthritis in his right foot affected his right knee.  He reported flare-ups once a month characterized by increased pain and the use of crutches during these acute attacks.  Based on x-ray evidence and medical history, a diagnosis of right knee degenerative joint disease, gouty arthritis and internal derangement was provided.  As for functional impact, the Veteran reported that he retired in 2007.  He stated that his right knee caused absenteeism from work once a month.  The examiner submitted an addendum in January 2011 recommending a repeat examination for gout.

The Veteran was afforded a VA knee and lower leg conditions examination in December 2011.  A diagnosis of gouty arthritis right knee was noted.  Range of motion of the right knee showed flexion limited to 130 degrees and no limitation of extension.  There was no evidence of painful motion.  He was able to perform repetitive use, after 3 repetitions there was no additional limitation of motion.  It was noted that there was less movement than normal with pain and swelling in the right knee.  There was evidence of tenderness, but full muscle strength.  The examiner remarked that gouty arthritis affected multiple joints to include great toes, right hip and right knee.  It was noted that flare-ups were incapacitating but symptoms resolved with medication.  As for functional impact, the Veteran reported that he retired but his gouty flare-ups affects his ability to work due to the inability to stand and walk for an extended period of time.

In the Veteran's January 2012 VA Form 9, he reported having incapacitating gout flare-ups 2 times per month for a duration of 2 days that prevented him from walking.  April 2012 private treatment records document the Veteran's report of a gout flare-up in his right ankle.  He reported having a flare-up in his toes that occurred 2 months prior.  October 2012 private treatment records document reports of a gout attack causing pain and moderate swelling in the right knee for a duration of 6 days.  In May 2013, the Veteran reported having 2 flare-ups attributed to medication.

The Veteran had a VA non-degenerative arthritis disability benefits questionnaire (DBQ) in August 2013.  He reported at least 1 gout flare-up in the right foot every 2 months.  There was evidence of bilateral foot pain, but not of limitation of joint movement.  Due to the arthritic condition, the Veteran had 4 or more incapacitating exacerbations per year causing pain and swelling of the right foot, right knee, and right hip.  Based on the Veteran's report, incapacitating episodes of gout only affected his bilateral feet.  There was no evidence of right knee or right hip incapacitating exacerbations.  No assistive device was noted. 

June 2014 and November 2014 private treatment records describe gout as stable.  In January 2015, the Veteran reported having a gout flare-up once a month.  In May 2015, he reported a gout attack causing right foot pain.

The Veteran was afforded examinations in December 2015.  There was evidence of pain in his right foot, right hip, right knee, and left foot.  Right foot x-rays showed severe osteoarthritis in the big toe.  Right hip x-rays showed moderate to severe arthritis.  Right knee x-rays showed no evidence of fracture or degenerative change.  Left foot x-rays showed moderate osteoarthritis in the big toe.

The Veteran had full range of motion in his knees.  He had decreased range of motion in the right hip and pain with all movements.  Right hip range of motion showed flexion limited to 125 degrees and extension limited to 30 degrees.  He was able to perform right hip repetitive use tests with no additional functional loss.  As for the right knee, he had normal range of motion with flexion limited to 140 degrees and extension limited to 0 degrees.  No pain was noted on exam.  He was able to perform right knee repetitive use tests with no additional functional loss.  The exam was performed during a right knee flare-up with no additional functional loss.  As for the right foot, during flare-ups the Veteran was unable to walk causing significant functional loss.  There was objective evidence of marked deformity, pronation, tenderness, pain on weight-bearing and non-weight-bearing for both feet.  There was no evidence of weakness, fatigability or incoordination.  There was no evidence of ankylosis.  It was noted that he walked with a cane due to pain in his right hip and right knee.  

Due to the gout condition, the Veteran had 4 or more incapacitating exacerbations per year for a total duration of 2 to 4 weeks.  His most recent exacerbation was in December 2015 causing pain in his right foot for duration of 4 days.  He also reported flare-ups in his right knee, but not in his right hip.  The Veteran's functional impact was described as walking with a limp with pain in his hands and feet. The examiner opined that the Veteran would have difficulty performing jobs that required walking and a lot of work with his hands.  

Based on the above, the Board concludes that an increased rating for the Veteran's gouty arthritis disability is not warranted for any stage of the appeal.  Although the evidence demonstrates that the Veteran has 4 or more flare-ups a year causing incapacitation, specifically of his right foot, his symptoms do not result in total incapacitation.   On the contrary, his symptoms of flare-ups are akin to the 60 percent rating criteria that he is already in receipt of.  See 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002.  As there is no evidence of manifestations associated with active joint involvement resulting in total incapacitation, an evaluation in excess of 60 percent is not warranted.  Id.

In the alternative, as stated above, gouty arthritis may be rated based on its chronic residuals.  An evaluation can be assigned based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  However, the evidence of record reveals rating the Veteran's right foot, right hip, right knee, and left foot disabilities based on limitation of motion would not afford him a higher rating.  The Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot.  Nevertheless, general foot injuries are rated under Diagnostic Code 5284.  A rating higher than 60 percent is not available under this diagnostic code.  Disabilities of the hips and knees are rated under Diagnostic Codes 5250 to 5263.  See 38 C.F.R. § 4.71a.  A higher rating under these diagnostic codes is available when there is evidence of ankylosis or a flail hip joint.   Here, there is no evidence of ankylosis or a flail hip joint.  See December 2015 VA Examination Report and X-rays.

A higher rating is not available for degenerative arthritis, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this diagnostic code, the highest rating available is 20 percent.  Thus, the criteria for degenerative arthritis would not offer him a higher evaluation than he already holds for his gouty arthritis disability.  Id. 

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  This means that the Veteran's disability does not manifest an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disabilities.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  His symptoms include pain associated with joint movement and exacerbations.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  As such the regular schedular criteria provide for adequate compensation.  The Board declines to remand the claims just discussed for referral for extraschedular consideration.

For the foregoing reasons, the preponderance of the evidence is against assignment of a rating in excess of 60 percent for the Veteran's gouty arthritis disability, and the appeal as to a higher rating must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


III. TDIU

The Veteran contends that he is unemployable as a result of this gouty arthritis disability due to gout attacks causing partial loss of the use of his right hand and right leg.  In his November 2015 application for TDIU (VA Form 21-8940), he reported 4 years of college.  He had occupational experience as a unit administrator.  He reported that he last worked in 2007 before retiring.  When asked whether he left his last job because of disability, the Veteran answered "no."

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes. A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19(2017) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board finds that the evidence of record does not support a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Here, the Veteran is service-connected for gouty arthritis right foot, right hip, right knee, and left foot, rated as 60 percent disabling; hypertension, rated 10 percent disabling; arthritis, right hand, rated 10 percent disabling; residuals of cerebrovascular accident, rated 10 percent disabling; and pes planus, rated 10 percent disabling.  He has also been granted service connection for bilateral hearing loss and erectile dysfunction both rated as noncompensable.  As such, he meets the percentage requirements of 4.16(a).

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After a thorough review of the evidentiary records, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  Significantly, following December 2015 VA DBQs, the examiner described the Veteran's functional impact as walking with a limp with pain in his hands and feet. The examiner opined that the Veteran would have difficulty performing jobs that required walking and a lot of work with his hands.  There are no other medical opinions associated with the record on the Veteran's ability to work.  In sum, the evidence of record does not demonstrate that his service-connected disabilities would preclude him from being able to engage in substantially gainful employment.

However, the Court has held that the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.  In this regard, some of the Veteran's own statements provide factual evidence against this claim.  For example, on his TDIU application when asked whether he left his last job because of disability, the Veteran answered "no."  Although he has difficulties performing activities of daily living, he is still able to drive.  See April 2010 and November 2015 VA Form 21-4138.

In light of the foregoing, the Board finds that, while the Veteran experiences limited range of motion and pain associated with his disabilities, the evidence does not reflect that his disabilities are so limiting as to prevent him from engaging in employment that are non-strenuous, sedentary, or light work in light of his physical disabilities.  It is also important to note that the Veteran has some college education. In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability. Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 60 percent for gouty arthritis of the right foot, right hip, right knee, and left foot, is denied.

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


